     Case 2:16-cv-01767-TLN-DMC Document 35 Filed 11/19/18 Page 1 of 3


 1   Scottlynn J Hubbard, SBN 212970
 2   Disabled Advocacy Group, APLC
     12 Williamsburg Lane
 3   Chico, CA 95926
 4   Telephone: (530) 895-3252
     Facsimile: (530) 894-8244
 5
     Email: USDCEast@HubsLaw.com
 6
     Attorneys for Plaintiff Dimas O’Campo
 7
 8
 9
                                     United States District Court
10                                   Eastern District of California
11
12   Dimas O’Campo,                                  Case No. 2:16-cv-01767-TLN-DMC
13
             Plaintiff,
14                                                   Stipulation for Dismissal
     v.
15
16
17   Andrea L. Silver aka Andrea L. Silver
     Merrill, Successor Trustee of the
18   Lucille F. Morgan Irrevocable Living
19   Trust Number Two, et al
20
             Defendants.
21
22
23
24
25
26
27
28
     O’Campo v. Silver, et al                                             Case No. 2:16-cv-01767-TLN-DMC
                                Stipulation for Dismissal and [Proposed] Order
                                                 Page 1
     Case 2:16-cv-01767-TLN-DMC Document 35 Filed 11/19/18 Page 2 of 3


 1   TO THE COURT AND ALL PARTIES:
 2           IT IS HEREBY JOINTLY REQUESTED, by plaintiff Dimas O’Campo;
 3   and, defendants Andrea L. Silver aka Andrea L. Silver Merrill, Successor Trustee
 4   of the Lucille F. Morgan Irrevocable Living Trust Number Two and Richard
 5   Walton Merrill that this Court enter a dismissal with prejudice of plaintiff’s
 6   complaint in the above-entitled action. Each side shall bear their own attorneys’
 7   fees and costs.
 8
 9   Dated: November 14, 2018             DISABLED ADVOCACY GROUP, APLC
10
11
                                          /s/ Scottlynn J Hubbard
12                                        Scottlynn J Hubbard
                                          Attorneys for Plaintiff Dimas O’Campo
13
14
     Dated: November 19, 2018             BRICKWOOD LAW OFFICE
15
16
                                           /s/ Gary Brickwood
17                                        Gary Brickwood
18                                        Attorneys for Defendants Andrea L. Silver aka
                                          Andrea L. Silver Merrill, Successor Trustee of
19                                        the Lucille F. Morgan Irrevocable Living Trust
20                                        Number Two and Richard Walton Merrill
21
22
23
24
25
26
27
28
     O’Campo v. Silver, et al                                             Case No. 2:16-cv-01767-TLN-DMC
                                Stipulation for Dismissal and [Proposed] Order
                                                 Page 2
     Case 2:16-cv-01767-TLN-DMC Document 35 Filed 11/19/18 Page 3 of 3


 1
                                      [PROPOSED] ORDER
 2
             IT IS HEREBY ORDERED that the complaint of plaintiff, USDC Case
 3
     No. 2:16-cv-01767-TLN-DMC is hereby dismissed with prejudice. Each side
 4
     shall bear their own attorneys’ fees and costs.
 5
 6
 7   Dated: _______________                       _______________________________
 8                                                U.S. District Troy L. Nunley
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     O’Campo v. Silver, et al                                             Case No. 2:16-cv-01767-TLN-DMC
                                Stipulation for Dismissal and [Proposed] Order
                                                 Page 3
